TIMMONS-GOODSON,
Judge, concurring in the result.
I agree with the majority’s position that a negligence action will lie if the defendant did not intend to injure the plaintiff. However, although not explicitly stated, the majority implicitly holds that the defendant must specifically intend to cause bodily injury to the plaintiff before his actions will fall exclusively within the realm of intentional torts. I write separately to note that our courts have not previously distinguished between injury to the plaintiffs person and injury to the plaintiffs property in determining whether the defendant possessed the requisite intent. To the contrary, when discussing the origins of intentional torts, our Supreme Court has stated the following:
*195At common law, actions for trespass and trespass on the case provided remedies for different types of injuries: The former “for forcible, direct injuries, whether to versons or provertv.” and the latter “for wrongful conduct resulting in injuries which were not forcible and not direct.” In the former, the iniurv wa,s intended. In the latter, injury was not intended but resulted from the careless or unlawful act. Negligence, in all its various shades of meaning, is an outgrowth of the action of trespass on the case and does not include intentional acts of violence. For example, an automobile driver operates his car in violation of the speed law and in so doing inflicts injury as a proximate result, his liability is based on his negligent conduct. On the other hand, if the driver intentionally runs over a person it makes no difference whether the speed is excessive or not, the driver is guilty of an assault and if death results, of manslaughter or murder. If iniurv was intended it makes no difference whether the weanon used was an automobile or a mstol. Such willful conduct is bevond and outside the realm, of negligence.
Jenkins v. Department of Motor Vehicles, 244 N.C. 560, 563, 94 S.E.2d 577, 580 (1956) (emphasis added) (citation omitted).
In my opinion, there is no genuine issue of fact as to whether defendant, by backing his semi-truck/trailer into plaintiff’s pickup truck, intended to cause injury, of some degree, to plaintiffs property. If the dispositive issue is whether defendant expressly intended to injure plaintiffs person, I agree that there is a factual dispute for the jury to resolve. If, on the other hand, intentional injury to plaintiffs property is sufficient to place the action outside the scope of negligence, plaintiffs action is barred by the one-year statute of limitations, see N.C. Gen. Stat. § 1-54(3) (1999), and summary judgment for defendant was appropriate.
Recently, however, this Court held that the plaintiff could maintain an action for negligence under facts analogous to those presented here. See Lynn v. Burnette, 138 N.C. App. 435, 531 S.E.2d 275 (2000). In Lynn, the plaintiff was injured when the defendant, who admittedly intended to shoot the tire of the plaintiffs vehicle, fired the gun before properly aiming and caused the bullet to strike the plaintiff in the neck. Id. at 443, 531 S.E.2d at 281. Because I am bound by that holding, see In the Matter of Appeal from Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989) (panel of Court of Appeals is bound by prior decisions of *196another panel addressing the same issue), I concur in the result reached here.